WILBUR, Circuit Judge.
I concur in the reversal solely upon the ground that the appellant was not enjoined from transacting insurance business on his own account, and that it is not alleged or claimed that he has aided or abetted his sons, who were enjoined from conducting án insurance business, in so doing. I also agree that the injunction was erroneously granted, but such error is not a defense to a charge of contempt for violating the order. The remedy is by an appeal from the order granting the injunction. The court issuing the injunction had jurisdiction over the parties enjoined and over the subject-matter, and the order was not void. See Alemite Mfg. Corp. v. Staff (C. C. A.) 42 F.(2d) 832; Trickett v. Kaw Valley Drainage Dist. (C. C. A.) 25 F.(2d) 851, 858; Brougham v. Oceanic Steam Navigation Co. (C. C. A.) 205 F. 857; S. F. Myers Co. v. Tuttle (C. C.) 188 F. 532; E. Edel-man & Co. v. Fredericks Armature Mfg. Co. (D. C. Pa.) 3 F. Supp. 973; Remington on Bankruptcy, § 2619.